232 Ga. 60 (1974)
205 S.E.2d 205
BLAKELY
v.
BLAKELY.
28722.
Supreme Court of Georgia.
Submitted March 12, 1974.
Decided April 4, 1974.
Oze R. Horton, for appellant.
Jacobs, Jacobs & Davis, Harris Jacobs, for appellee.
GUNTER, Justice.
This is an appeal from a judgment denying the change of custody of children and declining to hold the defendant-appellee in contempt of court.
This record shows that a divorce judgment was entered April 27, 1971, which provided for custody of two children in the appellee and visitation rights for the appellant; subsequent to that judgment the record shows that there have been three judgments entered following change of custody and contempt proceedings, those judgments having been entered on October 24, 1972, April 18, 1973, and July 9, 1973. None of these judgments was appealed.
The judgment here appealed from was entered November 13, 1973, and provided in part as follows: "The previous orders of this court with regard to visitation *61 rights and privileges for the plaintiff remain the same as to Carol Sue Blakely, age fifteen; . . .Ruth Lynn Blakely, age 18, born April 1, 1955, is an adult under Georgia law, and is not bound by any previous orders of this court relating to custody or visitation rights."
The present appeal from the judgment entered November 13, 1973, attempts to attack rulings made and contained in the prior judgments that were not appealed. That cannot be done. Those rulings are res judicata.
The present appeal shows no change of condition since the prior judgments and shows no basis for holding the appellee in contempt. We find no error.
Judgment affirmed. All the Justices concur.